PER CURIAM:
Claimant is an employee of respondent agency. On January 17, 1985, he was working as an equipment operator. Claimant had backed a truck into respondent's garage to put chains on the truck. The vehicle which claimant was operating was a dump truck with a spreader box on it. Claimant's testimony revealed that the time of the incident was approximately 1:30 or 2:00 a.m.; it was snowing steadily. As claimant got out of the dump truck, he slipped on its snow-covered running board. As he fell, his glasses came into contact with a large bolt protruding from the spreader box on the dump truck. As a result, his glasses required replacement. Claimant seeks $126.00 for the cost of his glasses and $245.60 for vacation time he had to take while new glasses were being made.
Claimant testified that the bolt on the dump truck was in its normal position at the time of this incident, "although it should have been cut off a long time ago." Claimant was aware of the presence of the bolt protruding from the vehicle. He had driven this vehicle several days previous to this incident. Claimant estimated that he first noticed the protruding bolt on this particular vehicle when they first started putting the spreader boxes on during the winter." He had notified Jim Ashcraft, a mechanic of respondent, of the condition of the bolt a couple of days before the incident occurred.
Claimant further testified that the weather conditions were very poor on the night of this incident. Although he missed work while waiting for his eyeglasses to be replaced, he did not lose any wages from respondent.
On the basis of this record, the Court finds no evidence that the respondent was negligent. The Court must, therefore, deny the claim.
Claim disallowed.